DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  


“Captured image acquisition unit,” “loaded weight acquisition unit,” “display image generation unit” and “display control unit” in claims 1 and 4. “A measurement value acquisition unit” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeya et al. (JP2013113044, translated copy).
Regarding claim 1, Takeya teaches a display control device for a display device (display control unit 302, Takeya: 0031), the display control device comprising: 
A captured image acquisition unit that is configured to acquire an image captured by an imaging device mounted on a loading vehicle (“an imaging device 31 which captures an image of the front of the excavator 50 is mounted on the ceiling of the cabin 10. The display device 35 is mounted, for example, on a pillar on the right front of the cabin 10 and projects approximately the same scene as an external scene which an operator sees through the front window 11 of the cabin 10.” (Takeya: 0013)); 
A loaded weight acquisition unit that is configured to acquire a loaded weight measured by a weight scale mounted on a transport vehicle (“Then, based on the detected value of the pressure sensor for detecting the pressure of the hydraulic oil of the boom cylinder 7, the work amount estimation unit 301 estimates the weight of the sand lifted by the bucket 6 as the work amount of the excavation attachment.” (Takeya: 0030)); 
A display image generation unit that is configured to generate a display image obtained by disposing an image showing the loaded weight on the captured image (“…monitor system 100 displays the weight of the earth and sand excavated by the bucket 6 at a predetermined position around the actual shot of the bucket 6,” (Takeya: 0059). Also refer to information G8 (excavated weight) disposed within the image captured by the imaging on display device 35. As stated above, display device 35 displays the same scene the operator sees through the front window (Takeya: 0013)); 
And a display control unit that is configured to output the display image to the display device (the resulting information displayed on the display device 35 as shown in FIG.5 (Takeya: 0039-0040)).

Regarding claim 3, Takeya teaches the display control device according to claim 1, further comprising: a measurement value acquisition unit that is configured to acquire a measurement value measured by a sensor mounted on the loading vehicle (information G8 corresponds to the acquired weight (measurement) value (Takeya: FIG.5, 0040)), wherein the display image generation unit generates a display image obtained by disposing the image showing the loaded weight and an image showing the 

Claim(s) 4 is/are a corresponding system claim(s) of claim(s) 1. The limitations of claim(s) 4 are substantially similar to the limitations of claim(s) 1.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 4. The construction machine monitor system of FIG.3 corresponds to the system as presently claimed (Takeya: 0001).

Claim(s) 5 is/are a corresponding method claim(s) of claim(s) 1. The limitations of claim(s) 5 are substantially similar to the limitations of claim(s) 1.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeya as applied to claim 1 above, and further in view of Foster et al. (PGPUB Document No. US 2017/0344004).
Regarding claim 2, Takeya teaches the display control device according to claim 1, wherein the loaded weight acquisition unit acquires, from a controlling gear (the required system/component responsible for controlling the excavation attachment (Takeya: 0030)), the loaded weight measured by the ), which is an operation target of the loading vehicle (the target object that is being lifted (operated on) by the vehicle corresponds to the “operation target”),
However, Takeya does not expressly teach but Foster teaches a plurality of the transport vehicles that travel in an unmanned manner based on a travel instruction transmitted from the controlling gear (Foster teaches the concept of controlling a plurality of vehicles remotely (Foster: 0032-0033, FIG.1). Note, the operator is capable of remotely operating parts/components of the autonomous vehicle such as commanding to jostle a vehicle component (Foster: 0024). Such commands of Foster correspond to the operations of Takeya for controlling the excavation attachment, wherein applying the teachings of Foster to Takeya enables a remote operator to control the excavation attachment).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Takeya such as to utilize an autonomous system taught by Foster, because this enables an improved method of automating operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID H CHU/Primary Examiner, Art Unit 2616